OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date July 21, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT BERWYNFUND Proxy Voting Report 01-Jul-2013 to 30-Jun-2014 Mgmt or Meeting Meeting Agenda S/H Mgmt Fund Company Name Ticker CUSIP Date Type Item # Agenda Item Description Proposal Recommendation Vote ENNIS, INC. EBF 7/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR GRAHAM CORPORATION GHM 7/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 MGMT FOR FOR METHODE ELECTRONICS, INC. MEI 9/12/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING MAY 3, 2014 MGMT FOR FOR 3 ADVISORY APPROVAL OF COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR LANDEC CORPORATION LNDC 10/10/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MAY 25, 2014 MGMT FOR FOR 3 APPROVAL OF THE 2 MGMT FOR FOR 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR SYNAPTICS INCORPORATED SYNA 87157D109 10/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2013 "SAY ON PAY" MGMT FOR AGAINST 3 PROPOSAL TO AMEND THE COMPANY'S 2 MGMT FOR AGAINST 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 30, 2014 USA FOR FOR BEBE STORES, INC. BEBE 11/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM FOR THE FISCAL YEAR ENDING JULY 5, 2014 MGMT FOR FOR EVOLUTION PETROLEUM CORPORATION EPM 30049A107 12/5/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF HEIN & ASSOCIATES LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING JUNE 30, 2014 MGMT FOR FOR 3 TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 TO DETERMINE, IN A NON-BINDING ADVISORY VOTE, WHETHER A STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS MGMT 3YR 3YR SCANSOURCE INC. SCSC 12/5/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 APPROVAL OF THE SCANSOURCE, INC 2 MGMT FOR FOR WINNEBAGO INDUSTRIES, INC. WGO 12/17/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVAL OF THE 2, PERFORMANCE AWARD AND INCENTIVE COMPENSATION PLAN MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR FISCAL YEAR 2014 MGMT FOR FOR PLEXUS CORP PLXS 2/12/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" IN THE PROXY STATEMENT MGMT FOR FOR SANDERSON FARMS, INC. SAFM 2/13/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 PROPOSAL TO DETERMINE, IN A NON-BINDING ADVISORY VOTE, THE FREQUENCY WITH WHICH THE COMPANY SHOULD HOLD FUTURE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT 3YR 3YR 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014 MGMT FOR FOR GULF ISLAND FABRICATION, INC. GIFI 4/24/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CITY HOLDING COMPANY CHCO 4/30/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE AND THE BOARD OF DIRECTOR'S APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE COMPANY FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR OLYMPIC STEEL, INC. ZEUS 68162K106 4/30/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2014 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR STILLWATER MINING COMPANY SWC 86074Q102 4/30/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 AN ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR UNISYS CORPORATION UIS 5/1/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR CEDAR REALTY TRUST INC. CDR 5/2/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 THE APPROVAL (NON-BINDING) OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR DIANA SHIPPING INC. DSX Y2066G104 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG AS COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR ENCORE WIRE CORPORATION WIRE 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR HOUSTON WIRE & CABLE COMPANY HWCC 44244K109 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO HOLD AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 4 TO APPROVE THE MATERIAL TERMS OF THE COMPANY'S 2 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. AEIS 5/7/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 ADVISORY APPROVAL ON THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF COMPANY'S SHORT TERM INCENTIVE PLAN MGMT FOR FOR KNOLL, INC. KNL 5/8/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR CALLAWAY GOLF COMPANY ELY 5/14/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY, ON AN ADVISORY BASIS, THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR SILICON IMAGE, INC. SIMG 82705T102 5/19/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 VOTE TO AMEND OUR 1& TO INCREASE THE MAXIMUM NUMBER OF SHARES ISSUABLE THEREUNDER MGMT FOR FOR 3 VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 4 VOTE TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR AAON, INC. AAON 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE ITS TOTAL AUTHORIZED COMMON SHARES FROM 50,000,,000,000 MGMT FOR FOR 3 PROPOSAL TO AMEND THE COMPANY'S LONG-TERM INCENTIVE PLAN TO AUTHORIZE AN ADDITIONAL 500, MGMT FOR FOR 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION ON THE COMPENSATION OF AAON'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT MGMT FOR FOR 5 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH AAON SHOULD SEEK AN ADVISORY VOTE REGARDING THE COMPENSATION OF AAON'S NAMED EXECUTIVE OFFICERS MGMT 3YR 3YR RUDOLPH TECHNOLOGIES, INC. RTEC 5/21/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR AGAINST 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR SPARTAN MOTORS, INC. SPAR 5/21/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR MGMT FOR FOR 3 PROPOSAL TO ADOPT ADVISORY (NON-BINDING) SHAREHOLDER RESOLUTION TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. DCOM 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS COMPANY'S INDEPENDENT AUDITORS FOR YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR FREIGHTCAR AMERICA INC. RAIL 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR MICREL, INCORPORATED MCRL 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR NEWPARK RESOURCES, INC. NR 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL, ON A NON-BINDING BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR 3 APPROVAL OF THE COMPANY'S 2014 NON-EMPLOYEE DIRECTOR'S RESTRICTED STOCK PLAN MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR US ECOLOGY, INC. ECOL 91732J102 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR INTREPID POTASH, INC. IPI 46121Y102 5/28/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION MGMT FOR FOR RUTH'S HOSPITALITY GROUP, INC. RUTH 5/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR VONAGE HOLDINGS CORP. VG 92886T201 5/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF BDO USA,LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS IN AN ADVISORY VOTE MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. HALL 40624Q203 5/30/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR LEAPFROG ENTERPRISES, INC. LF 52186N106 6/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR VAALCO ENERGY, INC. EGY 91851C201 6/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE AND RATIFY THE COMPANY'S 2 MGMT FOR FOR 3 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR THE COMPANY MGMT FOR FOR 4 PROPOSAL TO APPROVE BY NON-BINDING ADVISORY VOTE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR GRANITE CONSTRUCTION INCORPORATED GVA 6/5/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR HOOKER FURNITURE CORPORATION HOFT 6/5/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 1, 2015 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR CROCS, INC. CROX 6/10/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 3 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR WARREN RESOURCES, INC. WRES 93564A100 6/10/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 FOR THE AMENDMENT OF ARTICLES OF INCORPORATION, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000 MGMT FOR FOR 3 FOR THE RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS COMPANY'S AUDITORS FOR YEAR 2014 MGMT FOR FOR 4 TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 5 PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR MCGRATH RENTCORP MGRC 6/11/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO HOLD A NON-BINDING, ADVISORY VOTE TO APPROVE THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR BERWYNINCOME FUND Proxy Voting Report 01-Jul-2013 to 30-Jun-2014 Mgmt or Meeting Meeting Agenda S/H Mgmt Fund Company Name Ticker CUSIP Date Type Item # Agenda Item Description Proposal Recommendation Vote ENNIS, INC. EBF 7/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR CA, INC. CA 12673P105 7/31/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 TO RATIFY THE STOCKHOLDER PROTECTION RIGHTS AGREEMENT MGMT FOR FOR TIDEWATER INC. TDW 8/1/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY ON PAY VOTE- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVAL OF COMPANY'S EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN MGMT FOR FOR 4 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 MGMT FOR FOR METHODE ELECTRONICS, INC. MEI 9/12/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING MAY 3, 2014 MGMT FOR FOR 3 ADVISORY APPROVAL OF COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR THE MOSAIC COMPANY MOS 61945C103 10/3/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM TO AUDIT ITS FINANCIAL STATEMENTS AS OF AND FOR THE SEVEN-MONTH PERIOD ENDING DECEMBER 31, 2, 2013 MGMT FOR FOR 3 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR SYSCO CORPORATION SYY 11/15/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE ADOPTION OF THE SYSCO CORP. 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 MGMT FOR FOR 3 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 MGMT FOR FOR 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 MGMT FOR FOR MICROSOFT CORPORATION MSFT 11/19/2013 ANNUAL 1 ELECTION OF DIRECTOR STEVEN A. BALLMER MGMT FOR AGAINST 2 ELECTION OF DIRECTOR DINA DUBLON MGMT FOR FOR 3 ELECTION OF DIRECTOR WILLIAM H. GATES III MGMT FOR FOR 4 ELECTION OF DIRECTORMARIA M. KLAWE MGMT FOR FOR 5 ELECTION OF STEPHEN J. LUCZO MGMT FOR FOR 6 ELECTION OF DIRECTOR DAVID F. MARQUART MGMT FOR FOR 7 ELECTION OF DIRECTOR CHARLES H. NOSKI MGMT FOR FOR 8 ELECTION OF DIRECTOR HELMUT PANKE MGMT FOR FOR 9 ELECTION OF DIRECTOR JOHN W. THOMPSON MGMT FOR FOR 10 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN MGMT FOR FOR 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 12 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 MGMT FOR FOR NOKIA CORPORATION NOK 11/19/2013 EXTRAORDINARY GENERAL MEETING 1 PROPOSAL OF THE BOARD OF DIRECTORS TO CONFIRM AND APPROVE THE SALE OF THE DEVICES & SERVICES BUSINESS MGMT FOR FOR HARMAN INTERNATIONAL INDUSTRIES, INC. HAR 12/4/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF KPMG LLP FOR FISCAL 2014 MGMT FOR FOR 3 TO APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 4 TO APPROVE THE 2 MGMT FOR FOR 5 TO APPROVE BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR JOY GLOBAL INC. JOY 3/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 MGMT FOR FOR 3 ADVISORY VOTE ON COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR CARNIVAL CORPORATION CCL 4/17/2014 ANNUAL 10 TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE US FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION MGMT FOR FOR 11 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC MGMT FOR FOR 12 TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2013 MGMT FOR FOR 13 TO APPROVE THE FISCAL 2 MGMT FOR FOR 14 TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT (OTHER THAN THE CARNIVAL PLC DIRECTOR'S REMUNERATION POLICY SET OUT IN SECTION A OF PART II OF THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT) FOR THE YEAR ENDED NOVEMBER 30, 2013 MGMT FOR FOR 15 TO APPROVE THE CARNIVAL PLC DIRECTOR'S REMUNERATION POLICY SET OUT IN SECTION A OF PART II OF THE CARNIVAL PLC DIRECTOR'S REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2013 MGMT FOR FOR 16 TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC MGMT FOR FOR 17 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC MGMT FOR FOR 18 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET MGMT FOR FOR 19 TO APPROVE THE CARNIVAL PLC 2 MGMT FOR FOR 1-9 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HUNTINGTON BANCSHARES INCORPORATED HBAN 4/17/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 AN ADVISORY RESOLUTION TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR FLIR SYSTEMS, INC. FLIR 4/25/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000 SHARES MGMT FOR FOR 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR CORNING INCORPORATED GLW 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVAL OF THE ADOPTION OF THE 2 MGMT FOR FOR 4 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR SUNCOR ENERGY INC. SU 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF COMPANY FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH MGMT FOR FOR 3 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR MGMT FOR FOR AFLAC INCORPORATED AFL 5/5/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR AVON PRODUCTS, INC. AVP 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING PROHIBITION OF ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE OF CONTROL. SHAREHOLDER AGAINST AGAINST 5 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON SUBSTITUTING SAFER ALTERNATIVES IN PERSONAL CARE PRODUCTS. SHAREHOLDER AGAINST AGAINST EXELON CORPORATION EXC 30161N101 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT ACCOUNTANT FOR 2014. MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN MGMT FOR FOR 5 SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO MGMT AGAINST AGAINST TESSERA TECHNOLOGIES, INC. TSRA 88164L100 5/7/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE THE AMENDMENT OF OUR EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR PEABODY ENERGY CORPORATION BTU 5/8/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR MACK-CALI REALTY CORPORATION CLI 5/12/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL & ADOPTION TO AMEND THE COMPANY'S CHARTER TO DECLASSIFY THE BOARD OF DIRECTORS & ADOPTION OF CONCURRENT ANNUAL TERMS FOR ALL MEMBERS OF THE BOARD OF DIRECTORS MGMT FOR FOR 3 ADVISORY VOTE APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS SUCH COMPENSATION IS DESCRIBED UNDER THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE ACCOMPANYING PROXY STATEMENT MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR PITNEY BOWES INC. PBI 5/12/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF THE COMPANY'S STOCK PLAN MGMT FOR FOR NEWELL RUBBERMAID INC. NWL 5/13/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014 MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR THE MOSAIC COMPANY MOS 61945C103 5/15/2014 ANNUAL 1 APPROVAL OF AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR 2 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3 APPROVAL OF THE COMPANY'S 2, AS RECOMMENDED BY THE BOARD OF DIRECTORS MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2014 & THE EFFECTIVENESS OF INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF DECEMBER 31, 2014 MGMT FOR FOR 5 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION "SAY-ON-PAY" MGMT FOR FOR FELCOR LODGING TRUST INCORPORATED FCH 31430F101 5/19/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF THE COMPANY'S 2 MGMT FOR FOR 3 ADVISORY VOTE ON THE APPROVAL OF 2'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 5 ADVISORY VOTE ON A STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS OF THE COMPANY SHAREHOLDER AGAINST FOR FIRSTENERGY CORP. FE 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL: ADOPTION OF SPECIFIC PERFORMANCE POLICY SHAREHOLDER AGAINST AGAINST 5 SHAREHOLDER PROPOSAL: RETIREMENT BENEFITS SHAREHOLDER AGAINST AGAINST 6 SHAREHOLDER PROPOSAL: VESTING OF EQUITY AWARD POLICY SHAREHOLDER AGAINST AGAINST 7 SHAREHOLDER PROPOSAL: DIRECTOR ELECTION MAJORITY VOTE STANDARD SHAREHOLDER AGAINST FOR JPMORGAN CHASE & CO. JPM 46625H100 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4 LOBBYING REPORT- REQUIRE ANNUAL REPORT ON LOBBYING SHAREHOLDER AGAINST AGAINST 5 SPECIAL SHAREOWNER MEETINGS- REDUCE THRESHOLD TO 15% RATHER THAN 20% & REMOVE PROCEDURAL PROVISIONS SHAREHOLDER AGAINST AGAINST 6 CUMULATIVE VOTING- REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE SHAREHOLDER AGAINST FOR XEROX CORPORATION XRX 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF THE 2 MGMT FOR FOR CRYOLIFE, INC. CRY 5/21/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO APPROVE THE CRYOLIFE, INC. SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 4 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR THE HARTFORD FINANCIAL SERVICES GROUP, INC. HIG 5/21/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 MGMT FOR FOR 5 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM MGMT FOR FOR INTEL CORPORATION INTC 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR US ECOLOGY, INC. ECOL 91732J102 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR DEVON ENERGY CORPORATION DVN 25179M103 6/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF COMPANY'S INDEPENDENT AUDITORS FOR 2014 MGMT FOR FOR 4 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST 5 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY SHAREHOLDER AGAINST AGAINST 6 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST PCTEL, INC. PCTI 69325Q105 6/11/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 APPROVAL OF THE AMENDMENT & RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 4 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 5 TRANSACTION OF SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF MGMT FOR FOR CHESAPEAKE ENERGY CORPORATION CHK 6/13/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS MGMT FOR FOR 3 APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD MGMT FOR FOR 4 APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS MGMT FOR FOR 5 APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS MGMT FOR FOR 6 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 7 TO ADOPT A NEW LONG TERM INCENTIVE PLAN MGMT FOR FOR 8 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR BERWYNCORNERSTONE FUND Proxy Voting Report 01-Jul-2013 to 30-Jun-2014 Mgmt or Meeting Meeting Agenda S/H Mgmt Fund Company Name Ticker CUSIP Date Type Item # Agenda Item Description Proposal Recommendation Vote CA, INC. CA 12673P105 7/31/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 TO RATIFY THE STOCKHOLDER PROTECTION RIGHTS AGREEMENT MGMT FOR FOR TIDEWATER INC. TDW 8/1/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY ON PAY VOTE- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVAL OF COMPANY'S EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN MGMT FOR FOR 4 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 MGMT FOR FOR MICROSOFT CORPORATION MSFT 11/19/2013 ANNUAL 1 ELECTION OF DIRECTOR STEVEN A. BALLMER MGMT FOR AGAINST 2 ELECTION OF DIRECTOR DINA DUBLON MGMT FOR FOR 3 ELECTION OF DIRECTOR WILLIAM H. GATES III MGMT FOR FOR 4 ELECTION OF DIRECTORMARIA M. KLAWE MGMT FOR FOR 5 ELECTION OF STEPHEN J. LUCZO MGMT FOR FOR 6 ELECTION OF DIRECTOR DAVID F. MARQUART MGMT FOR FOR 7 ELECTION OF DIRECTOR CHARLES H. NOSKI MGMT FOR FOR 8 ELECTION OF DIRECTOR HELMUT PANKE MGMT FOR FOR 9 ELECTION OF DIRECTOR JOHN W. THOMPSON MGMT FOR FOR 10 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN MGMT FOR FOR 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 12 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 MGMT FOR FOR NOKIA CORPORATION NOK 11/19/2013 EXTRAORDINARY GENERAL MEETING 1 PROPOSAL OF THE BOARD OF DIRECTORS TO CONFIRM AND APPROVE THE SALE OF THE DEVICES & SERVICES BUSINESS MGMT FOR FOR HARMAN INTERNATIONAL INDUSTRIES, INC. HAR 12/4/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF KPMG LLP FOR FISCAL 2014 MGMT FOR FOR 3 TO APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 4 TO APPROVE THE 2 MGMT FOR FOR 5 TO APPROVE BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR THOR INDUSTRIES, INC. THO 12/10/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED OFFICERS MGMT FOR FOR JACOBS ENGINEERING GROUP INC. JEC 1/23/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE AMENDMENT TO AND RESTATEMENT OF THE 1 MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 5 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR HELMERICH & PAYNE, INC. HP 3/5/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR HEWLETT-PACKARD COMPANY HPQ 3/19/2014 ANNUAL 1A ELECTION OF NOMINEE DIRECTOR M.L. ANDREESSEN MGMT FOR AGAINST 1B ELECTION OF NOMINEE DIRECTOR S. BANERJI MGMT FOR FOR 1C ELECTION OF NOMINEE DIRECTOR R.R. BENNETT MGMT FOR FOR 1D ELECTION OF NOMINEE DIRECTOR R.L.GUPTA MGMT FOR AGAINST 1E ELECTION OF NOMINEE DIRECTOR R.J. LANE MGMT FOR FOR 1F ELECTION OF NOMINEE DIRECTOR A.M. LIVERMORE MGMT FOR FOR 1G ELECTION OF NOMINEE DIRECTOR R.E. OZZIE MGMT FOR FOR 1H ELECTION OF NOMINEE DIRECTOR G.M. REINER MGMT FOR FOR 1I ELECTION OF NOMINEE DIRECTOR P.F. RUSSO MGMT FOR FOR 1J ELECTION OF NOMINEE DIRECTOR J.A. SKINNER MGMT FOR FOR 1K ELECTION OF NOMINEE DIRECTOR M.C. WHITMAN MGMT FOR FOR 1L ELECTION OF NOMINEE DIRECTOR R.V. WHITWORTH MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 STOCKHOLDER PROPOSAL RELATED TO FORMATION OF HUMAN RIGHTS COMMITTEE SHAREHOLDER AGAINST AGAINST THE BANK OF NEW YORK MELLON CORPORATION BK 4/8/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE THE 2 MGMT FOR FOR 3 RATIFICATION OF KPMG LLP AS INDEPENDENT AUDITOR FOR 2014 MGMT FOR FOR 4 APPROVAL OF THE AMENDED & RESTATED LONG-TERM INCENTIVE PLAN OF THE COMPANY MGMT FOR FOR 5 STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR SHAREHOLDER AGAINST FOR FLIR SYSTEMS, INC. FLIR 4/25/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000 SHARES MGMT FOR FOR 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR CORNING INCORPORATED GLW 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVAL OF THE ADOPTION OF THE 2 MGMT FOR FOR 4 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR SUNCOR ENERGY INC. SU 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF COMPANY FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH MGMT FOR FOR 3 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR MGMT FOR FOR THE CHUBB CORPORATION CB 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE ADOPTION OF THE COMPANY'S LONG-TERM INCENTIVE PLAN (2014) MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR MGMT FOR FOR 4 ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT SHAREHOLDER AGAINST AGAINST WELLS FARGO & COMPANY WFC 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 4 ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST FOR 5 REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE-SERVICING AND FORECLOSURE PRACTICES SHAREHOLDER AGAINST AGAINST ALLEGHENY TECHNOLOGIES INCORPORATED ATI 01741R102 5/1/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014 MGMT FOR FOR ITRON, INC. ITRI 5/1/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE THE COMPANY'S AMENDED & RESTATED 2 MGMT FOR FOR 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR ALCOA INC. AA 5/2/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL ON EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHAREHOLDER AGAINST AGAINST AVON PRODUCTS, INC. AVP 5/6/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING PROHIBITION OF ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE OF CONTROL. SHAREHOLDER AGAINST AGAINST 5 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON SUBSTITUTING SAFER ALTERNATIVES IN PERSONAL CARE PRODUCTS. SHAREHOLDER AGAINST AGAINST NUCOR CORPORATION NUE 5/8/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF NUCOR'S EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF THE NUCOR CORPORATION 2 MGMT FOR FOR 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE SHAREHOLDER AGAINST FOR PITNEY BOWES INC. PBI 5/12/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF THE COMPANY'S STOCK PLAN MGMT FOR FOR ADTRAN INC. ADTN 00738A106 5/14/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR THE MOSAIC COMPANY MOS 61945C103 5/15/2014 ANNUAL 1 APPROVAL OF AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR 2 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3 APPROVAL OF THE COMPANY'S 2, AS RECOMMENDED BY THE BOARD OF DIRECTORS MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2014 & THE EFFECTIVENESS OF INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF DECEMBER 31, 2014 MGMT FOR FOR 5 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION "SAY-ON-PAY" MGMT FOR FOR DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR FISCAL YEAR 2014 MGMT FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION MGMT FOR FOR 4 TO APPROVE THE COMPANY'S AMENDED & RESTATED INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS MGMT FOR FOR 5 TO APPROVE THE COMPANY'S EQUITY INCENTIVE COMPENSATION PLAN MGMT FOR FOR 6 SHAREHOLDER PROPOSAL: BOARD DIVERSITY SHAREHOLDER AGAINST AGAINST FIRSTENERGY CORP. FE 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL: ADOPTION OF SPECIFIC PERFORMANCE POLICY SHAREHOLDER AGAINST AGAINST 5 SHAREHOLDER PROPOSAL: RETIREMENT BENEFITS SHAREHOLDER AGAINST AGAINST 6 SHAREHOLDER PROPOSAL: VESTING OF EQUITY AWARD POLICY SHAREHOLDER AGAINST AGAINST 7 SHAREHOLDER PROPOSAL: DIRECTOR ELECTION MAJORITY VOTE STANDARD SHAREHOLDER AGAINST FOR GAP INC. GPS 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING ON JANUARY 31, 2015 MGMT FOR FOR 3 HOLD AN ADVISORY VOTE TO APPROVE THE OVERALL COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR JPMORGAN CHASE & CO. JPM 46625H100 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4 LOBBYING REPORT- REQUIRE ANNUAL REPORT ON LOBBYING SHAREHOLDER AGAINST AGAINST 5 SPECIAL SHAREOWNER MEETINGS- REDUCE THRESHOLD TO 15% RATHER THAN 20% & REMOVE PROCEDURAL PROVISIONS SHAREHOLDER AGAINST AGAINST 6 CUMULATIVE VOTING- REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE SHAREHOLDER AGAINST FOR UNUM GROUP UNM 91529Y106 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR XEROX CORPORATION XRX 5/20/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF THE 2 MGMT FOR FOR RELIANCE STEEL & ALUMINUM CO. RS 5/21/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR INTEL CORPORATION INTC 5/22/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR CHEVRON CORPORATION CVX 5/28/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL CHARITABLE CONTRIBUTIONS DISCLOSURE SHAREHOLDER AGAINST AGAINST 5 SHAREHOLDER PROPOSAL LOBBYING DISCLOSURE SHAREHOLDER AGAINST AGAINST 6 SHAREHOLDER PROPOSAL SHALE ENERGY OPERATIONS SHAREHOLDER AGAINST AGAINST 7 SHAREHOLDER PROPOSAL INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST FOR 8 SHAREHOLDER PROPOSAL SPECIAL MEETINGS SHAREHOLDER AGAINST AGAINST 9 SHAREHOLDER PROPOSAL INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE SHAREHOLDER AGAINST AGAINST 10 SHAREHOLDER PROPOSAL COUNTRY SELECTION GUIDELINES SHAREHOLDER AGAINST AGAINST DEVON ENERGY CORPORATION DVN 25179M103 6/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF COMPANY'S INDEPENDENT AUDITORS FOR 2014 MGMT FOR FOR 4 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST 5 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY SHAREHOLDER AGAINST AGAINST 6 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST NEW YORK COMMUNITY BANCORP, INC. NYCB 6/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, AN ADVISORY PROPOSAL ON COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS MGMT FOR FOR
